Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brandon Dube on 7/26/2022.

The application, claims of 3/25/2022, has been amended as follows: 

Claims 12 and 13 are hereby CANCELLED. 

Claim 1. An unmanned aerial vehicle comprising: 
a set of electric motors; 
a receiver coil disposed on a same plane as the set of electric motors and disposed outside of an area defined between the set of electric motors, the receiver coil having a first diameter that is greater than a second diameter defined by the area between the set of electric motors, the receiver coil to be induced with an alternating current when the receiver coil is disposed in an alternating magnetic field; and 
an electronics power controller to supply power to the set of electric motors.

Claim 11. An unmanned aerial vehicle comprising: 
a body; HANLEY, FLIGHT & ZIMMERMAN, LLCPage 3 of 8U.S. Appl. Serial No. 16/998,524Attorney Docket No. P106725-C1  
a receiver coil to be induced with an alternating current when the receiver coil is disposed in an alternating magnetic field; [[and]] 
an axle extending from the body, the receiver coil carried by the axle, the axle being rotatable to tilt the receiver coil relative to the body; 
a motor to rotate the axle to tilt the receiver coil; 
a sensor to detect a direction of travel of the unmanned aerial vehicle; and 
a controller to control the motor to rotate the axle based on the direction of travel.

Withdrawn claims 3, 4, 5, and 9 are hereby REJOINED.  


Allowable Subject Matter
Claims 1-7, 9-11, 14-21 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The claims in the application are deemed to be directed to an nonobvious improvement over the prior art of record. Particularly Kim Yoon Soo KR 20140025024A teach a quadcopter comprising inductive receiver(s) (52) disposed along the axis of the vehicle body (see FIGURE 1).   
In the examiner’s opinion, it would not have been obvious to combine said receiver/alignment with that of the prior art of record to arrive at Applicant’s claimed invention. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CAVALLARI whose telephone number is (571)272-8541.  The examiner can normally be reached on The examiner can normally be reached on Monday-Friday, 10:00-18:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached at (571)272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	
	
	/DANIEL CAVALLARI/            Primary Examiner, Art Unit 2836